Exhibit 12.1 Hersha Hospitality Trust Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Share Dividends (dollars in thousands) Year Ended December 31, Earnings Pre-tax (loss) income from continuing operations before income (loss) from equity investees $ $ ) $ ) $ $ Interest expensed and amortized premiums, discounts and capitalized expenses related to indebtedness Distributed income of equity investees - $ Combined Fixed Charges and Preferred Share Dividends Interest expensed and amortized premiums, discounts and capitalized expenses related to indebtedness $ Interest capitalized 46 10 Preferred share distributions $ Ratio of earnings to combined fixed charges and preferred share dividends * *For the years ended December 31, 2011, 2010, 2009, and 2008, combined fixed charges and preferred share dividends exceeded earnings.The following table notes the amounts by which combined fixed charges and preferred share dividends exceeded earnings: Year Ended December 31, Combined fixed charged and preferred share dividends in excess of earnings $ $ $ $
